 Case 19-40665-JMM         Doc 42    Filed 10/22/19 Entered 10/22/19 12:32:46            Desc Main
                                     Document     Page 1 of 3


  John O. Avery, ISB #3407
  Ryan E. Farnsworth, ISB #8885
  Mark Avery, ISB #9642
  Holly Sutherland, ISB #9521
  Michael Wilder, ISB #10660
  Avery Law Office
  3090 E. Gentry Way, STE 150
  Meridian, ID 83646
  Telephone: (208) 639-9400
  Facsimile: (208) 297-5553

  Attorney for Debtor


                        IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF IDAHO

  In Re:                                       )       Case No. 19-40665-JMM
                                               )
     Michael V. Jones                          )       Chapter 13
                                               )
                         Debtor.               )       OBJECTION TO PROOF OF
                                               )       CLAIM NO. 1
                                               )


                 Notice of Objection to Proof of Claim and For a Hearing

No Objection. The Court may consider this request for an order without further notice or hearing
unless a party in interest files an objection within thirty (30) days of the date of this notice.

If an objection is not filed within the time permitted, the Court may consider that there is no
opposition to the granting of the requested relief and may grant the relief without further notice or
hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of this
objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to schedule a
hearing on the objection and file a separate notice of hearing.


           COMES NOW, Michael V. Jones, Debtor, by and through Holly Sutherland, counsel of

  record, and hereby objects to Proof of Claim No(s). 1, filed by Wright Brothers Law Office,
Case 19-40665-JMM        Doc 42    Filed 10/22/19 Entered 10/22/19 12:32:46              Desc Main
                                   Document     Page 2 of 3


PLLC filed on August 27, 2019.

       The Debtor, through counsel, hereby objections for the following reasons:

       1.      This creditor has filed a secured claim and indicates that it has a security interest

in the Debtor's claims in Twin Falls Co. Case No. CV42-16-1554 as an attorney lien under Idaho

Code section 3-205. On the date of filing, the lien was not perfected as the case in which the lien

is attached has not been settled and is currently owned by another party. Because the lien was not

perfected on the date of filing, the entirety of the claim should be allowed and paid as an

unsecured claim.

       WHEREFORE, Debtor respectfully requests that this Honorable Court allow the entirety

of Creditor's claim as an unsecured claim.

       Dated this 22nd day of October, 2019.



                                                     /s/ Holly Sutherland
                                                     Attorney for Debtor
Case 19-40665-JMM        Doc 42    Filed 10/22/19 Entered 10/22/19 12:32:46            Desc Main
                                   Document     Page 3 of 3




                                  CERTFICATE OF SERVICE

       COMES NOW Crystal M. Robertson and hereby certifies that on the 22nd day of

October, 2019, I electronically filed the Debtor's Objection to Proof of Claim No. 1 using the

CM/ECF system, which sent a Notice to the following persons:

       Kathleen McCallister @ kam13trustee.com

       U.S. Trustee @ ustp.region18.bs.ecf@usdoj.gov

       And, I hereby certify that I served a true and correct copy of the above-mentioned on the

22nd day of October, 2019, to the following person(s) by mailing with the necessary postage

affixed thereto.

Michael Jones
507 Grandview Drive
Twin Falls, ID 83301

Wright Brothers Law Office, PLLC
P.O. Box 5678
Twin Falls, ID 83303




                                                            /s/ Crystal Robertson
